
	

114 HR 5113 IH: Investing in America’s Small Businesses Act of 2016
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5113
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mrs. Carolyn B. Maloney of New York (for herself, Ms. Velázquez, Ms. Hahn, Mr. Vargas, Mr. Rangel, Ms. Moore, Mr. Johnson of Georgia, Ms. Clarke of New York, Mr. Hinojosa, Ms. Norton, Mr. Honda, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To encourage initiatives for financial products and services that are appropriate and accessible
			 for millions of American small businesses that do not have access to the
			 financial mainstream.
	
	
 1.Short titleThis Act may be cited as the Investing in America’s Small Businesses Act of 2016. 2.FindingsThe Congress finds the following:
 (1)Small businesses in underserved areas have for generations been unable to access affordable credit. (2)A 2013 report commissioned by the U.S. Small Business Administration shows the major constraint limiting the growth, expansion, and wealth creation of small firms—especially women- and minority-owned businesses—is inadequate capital.
 (3)Small businesses revitalize communities by creating jobs, and also contribute to the local tax base, which helps finance investments in schools, hospitals, infrastructure, and public safety.
 (4)A 2015 report from the Carsey School of Public Policy at the University of New Hampshire found that 79 percent of CDFI loan volume went to borrowers from underserved populations.
 (5)During the financial crisis, CDFI loan funds expanded their activity to meet increased demand from borrowers that could not access traditional lending. From 2006 to 2009, the median fund deployment ratio grew 3.1 percent annually.
 (6)After Superstorm Sandy, CDFIs launched disaster recovery loan programs and reached out to affected businesses and organizations to provide credit to help grocery stores and social service organizations re-open to help communities in need.
 (7)A 2014 report by the Dardin School of Business at the University of Virginia found that despite serving predominately low-income markets, CDFI banks and credit unions had virtually the same level of performance as mainstream financial institutions.
			3.Grants to establish loan-loss reserve funds for small business lending
 (a)In generalThe Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4701 et seq.) is amended by adding at the end the following:
				
					123.Grants to establish loan-loss reserve funds for small business lending
 (a)PurposesThe purposes of this section are— (1)to make financial assistance available from the Fund in order to help community development financial institutions defray the costs of operating small business loan programs, by providing the amounts necessary for such institutions to establish their own loan loss reserve funds to mitigate some of the losses on such small business loan programs;
 (2)to encourage community development financial institutions to establish and maintain small business loan programs that would help provide borrowers access to mainstream financial institutions and combat high cost small business lending; and
 (3)to encourage community development financial institutions to expand the development services they offer and to serve new investment areas and new targeted populations.
							(b)Grants
							(1)Loan-loss reserve fund grants
 (A)In generalThe Fund shall make grants to community development financial institutions to enable such institutions to establish a loan-loss reserve fund in order to defray the costs of a small business loan program established or maintained by such institution.
 (B)ApplicationA community development financial institution that wishes to receive a grant under this paragraph shall submit an application to the Administrator in such form and manner and containing such information as the Administrator may require.
 (C)Matching requirementA community development financial institution shall provide non-Federal matching funds in an amount equal to 50 percent of the amount of any grant received under this paragraph.
 (D)Use of fundsAny grant amounts received by a community development financial institution under this paragraph— (i)may not be used by such institution to provide direct loans to small businesses;
 (ii)may be used by such institution to help recapture a portion or all of a defaulted loan made under the small business loan program of such institution on or after the date of the enactment of this section; and
 (iii)may be used to designate and utilize a fiscal agent for services normally provided by such an agent.
									(2)Technical assistance grants
 (A)In generalThe Fund shall make technical assistance grants to community development financial institutions to create, support, or maintain a small business loan program. Any grant amounts received under this paragraph may be used for—
 (i)technology, staff support, staff capacity building, and other costs associated with establishing, supporting, or maintaining a small business loan program; and
 (ii)establishing, supporting, or maintaining technical assistance programs for borrowers. (B)ApplicationA community development financial institution that wishes to receive a grant under this paragraph shall submit an application to the Administrator in such form and manner and containing such information as the Administrator may require.
 (c)ReportsFor each fiscal year for which grants are made under this section, the Administrator shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate containing a description of the activities funded and amounts distributed under this section for such fiscal year, as well as measurable results of such actions.
						(d)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to the Fund $25,000,000 for each of fiscal years 2017 to 2022 to carry out this section.
 (2)Administrative costsThere are authorized to be appropriated to the Fund $2,000,000 for each of fiscal years 2017 to 2022 for the administrative costs of carrying out this section.
 (e)DefinitionsFor purposes of this section: (1)Small businessThe term small business has the meaning given the term small business concern under section 3(a) of the Small Business Act (15 U.S.C. 632(a)).
 (2)Small business loan programThe term small business loan program means a loan program wherein a community development financial institution offers loans to small businesses that—
 (A)are made in amounts not exceeding $50,000; (B)have no pre-payment penalty; and
 (C)meet any other affordability requirements as may be established by the Administrator. . (b)Conforming amendmentThe table of contents for the Riegle Community Development and Regulatory Improvement Act of 1994 is amended by inserting after the item relating to section 121 the following:
				
					
						Sec. 122. Grants to establish loan-loss reserve funds.
						Sec. 123. Grants to establish loan-loss reserve funds for small business lending.
					
					.
			
